Title: From George Washington to Matthew Campbell, 22 January 1785
From: Washington, George
To: Campbell, Matthew



Sir,
[Mount Vernon] 22d Jany 1785.

Understanding that Mr Wilson of Alexandria was empower’d to sell the plaister of Paris which you had sent to that place—I informed him by Mr L. W——of the mistake under which a vessel Load of it had been landed at my wharf—but that, as it was there, I was willing to pay for it at the same rate as that which was in Alexandria should sell—To this, some considerable time after (if my memory serves) he answered, that the matter must be settled with you.
It now remains for me sir, to bring you acquainted with the exact state of this matter, & on which you may depend—On my return from Richmond in Novr last, Mr Graham informed me that you had received (I think he said) about 50 tons of this stone, & asked if I wanted any of it. I answered that I might take a litt[l]e of it, at any rate, merely for experiment as a manure; but that taking a large quantity, would depend altogether upon the price of it, of which he was to know the lowest, & give

me an account. Under this idea, & waiting for this information, I left no direction concerning this matter when I accompanied the Marquis de la Fayette to Annapolis; during my absence there, the plaister arrived: those about me not knowing what to do in this matter, & supposing, I presume, that I had ordered it, suffered it to be landed: which I most assuredly would not have done, had I been at home, at any thing like the price mentioned in Mr Grahams letter.
The plaister is yet on my wharf in the order it was first landed, except that I had the powdered part of it, the virtue of which (if it ever possessed any as a manure) I presume must have been nearly exhausted, put into casks. I am yet willing to take it at whatever price that which is in Alexandria shall sell; or at any reasonable price to be agreed upon between ourselves, or by others on our behalf. More I think under the circumstances I have related, no person will think I ought to pay—Twelve Dollars per ton, I never can consent to give; nor do I think you would desire it, when I inform you that before the war, I got all I wanted from Fitzhughs in Maryland for digging out of the Bank; and that it never was, nor can be considered as of much more value than lime-stone—being of the nature of it. I am &c.

G: Washington

